 Case 2:19-cv-02641-SHL Document 14 Filed 05/18/20 Page 1 of 3                       PageID 114




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 CORTNEY RICHMOND,                                 )
        Plaintiff,                                 )
                                                   )
 v.
                                                   )
                                                               No. 2:19-cv-02641-SHL-dkv
 SERVICEMASTER GLOBAL HOLDINGS,                    )
 INC. and AMERICAN HOME SHIELD                     )
 CORPORATION,                                      )
        Defendants.                                )


             ORDER ADOPTING REPORT AND RECOMMENDATION AND
            GRANTING DEFENDANTS’ MOTION TO DISMISS AND COMPEL
                              ARBITRATION


       Before the Court is the Report and Recommendation (“Report”) of Chief Magistrate

Judge Diane Vescovo, (ECF No. 10), recommending that the Motion to Dismiss and Compel

Arbitration filed by Defendants ServiceMaster Global Holdings, Inc. and American Home Shield

Corporation (ECF No. 8) be granted and that Plaintiff Cortney Richmond’s Complaint be

dismissed without prejudice. The Report’s conclusion is based on the enforceability of the

arbitration agreement entered into by the Parties. Plaintiff filed an objection to the Report on

January 3, 2020, (ECF No. 13), to which Defendants did not respond. For the reasons outlined

below, Chief Judge Vescovo’s Report is ADOPTED and Defendants’ Motion to Dismiss and

Compel Arbitration is GRANTED.

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim upon which relief may be

granted. 28 U.S.C. § 636(b)(1)(B). “Within 14 days after being served with a copy of the

recommended disposition, a party may serve and file specific written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1). A district court
 Case 2:19-cv-02641-SHL Document 14 Filed 05/18/20 Page 2 of 3                             PageID 115




reviews de novo only those proposed findings of fact or conclusions of law to which a party

specifically objects. See Fed. R. Civ. P. 72(b). After reviewing the evidence, the court may accept,

reject or modify, in whole or in part, the findings or recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1)(C).

        Plaintiff's objection requests a stay of litigation pending arbitration but fails to identify any

factual or legal basis for his request. His objection in its entirety states, “I Cortney L. Richmond do

hereby request on this 2nd day of January 2020, to respectfully ask the court to not dismiss the

aforementioned case and to request a stay of proceedings pending arbitration.” (ECF No. 13.) Such

a general objection to a report and recommendation does not merit review under Federal Rule of

Civil Procedure 72(b). See Slater v. Potter, 28 F. App'x 512, 513 (6th Cir. 2002) (“The filing of

vague, general, or conclusory objections does not meet the requirement of specific objections and is

tantamount to a complete failure to object.”); Miller v. Currie, 50 F.3d 373, 380 (6th Cir.1995) (“The

objections must be clear enough to enable the district court to discern those issues that are dispositive

and contentious.”). Moreover, Plaintiff’s objection is not well-taken because it was specifically

addressed in the Report. (ECF No. 10 at PageID 106-07 (holding that the case should be dismissed,

not stayed pending arbitration, because "all claims in this lawsuit are subject to arbitration").) Even

reviewing that issue de novo, the Court concludes that all claims in this lawsuit are subject to

arbitration and thus there is no reason to stay this case while arbitration proceeds.

        The Court has reviewed the Report for clear error and finds none. Therefore, the Court

ADOPTS Chief Magistrate Judge Vescovo’s Report. Defendants’ Motion to Dismiss and

Compel Arbitration is GRANTED and Plaintiff’s Complaint against Defendants is DISMISSED

WITHOUT PREJUDICE.




                                                     2
Case 2:19-cv-02641-SHL Document 14 Filed 05/18/20 Page 3 of 3   PageID 116




    IT IS SO ORDERED, this 18th day of May, 2020.


                                           s/ Sheryl H. Lipman
                                           SHERYL H. LIPMAN
                                           UNITED STATES DISTRICT JUDGE




                                       3
